DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on June 16, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on June 8, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 3 and 5-8 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion device comprising: 
a power converter cell including: 

 	a second converter configured to convert the first DC voltage into another voltage; and 
 	a first capacitor charged using the first DC voltage; and 
 a control circuit configured to effect, while changing the operation state of the first converter in accordance with the first DC voltage, charging the first capacitor; 
wherein the control circuit operates the second converter to make the first DC voltage closer to a first predetermined voltage; and 
wherein the control circuit operates the second converter to make the first DC voltage closer to the first predetermined voltage under a condition that the first DC voltage is equal to or higher than a predetermined startup voltage lower than the first predetermined voltage.

Regarding claims 5-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion device comprising: 
a power converter cell including: 
 	a first converter configured to convert a first AC voltage into a first DC voltage; 
 	a second converter configured to convert the first DC voltage into another voltage; and 
 	a first capacitor charged using the first DC voltage; and 

wherein the second converter is a converter configured to convert the first DC voltage into a second DC voltage; and 
wherein the power converter cell includes a second capacitor charged with the second DC voltage, the control circuit controls the second converter to charge the second capacitor after the first DC voltage has reached a second predetermined voltage.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838